Citation Nr: 1143262	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Basic eligibility for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service reportedly from July 1970 to November 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Health Care System in Palo Alto, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking to establish basic eligibility for VA benefits, including medical treatment, which has been denied on the grounds that his discharge from service was dishonorable for VA purposes.  During his Board hearing, the appellant testified that he was discharged under other than honorable conditions and that his Form DD214 incorrectly noted several periods of absence without leave (AWOL).  

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 continuous days is barred from receipt of VA benefits, including health care benefits under 38 U.S.C.A Chapter 17, unless such person demonstrates to the satisfaction of VA that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The claims folder currently before the Board does not contain a copy of the appellant's DD214 or any service records.  The Board cannot make a determination in this matter without reviewing the relevant service documents.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service records, including service treatment records and personnel records, as well as the appellant's DD214 or verification of the dates of his service and the type of discharge he received.  Any records obtained should be associated with the claims file.  If any records are unavailable, this should be noted in the claims file, and all efforts to obtain the records should be documented.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

